Registration No. 333-86067 File No. 811-09561 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 27 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 29 [X] CENTURY CAPITAL MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) c/o CENTURY CAPITAL MANAGEMENT, LLC , 29TH FLOOR, BOSTON, MASSACHUSETTS 02110 (Address of Principal Executive Offices) (Zip Code) (617) 482-3060 (Registrant's Telephone Number, including Area Code) MAUREEN E. KANE CENTURY CAPITAL MANAGEMENT, LLC , 29TH FLOOR, BOSTON, MASSACHUSETTS 02110 (Name and Address of Agent for Service) with copies to: GREGORY D. SHEEHAN, ESQ. ROPES & GRAY LLP , BOSTON, MASSACHUSETTS 02199 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. This post-effective amendment relates only to Century Shares Trust and Century Small Cap Select Fund, each a series of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), the Registrant, Century Capital Management Trust, certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 27 under the Securities Act and Post-Effective Amendment No. 29 under the 1940 Act to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 9th day of March, 2011. CENTURY CAPITAL MANAGEMENT TRUST By: /s/ Alexander L. Thorndike Alexander L. Thorndike, Chairman of the Trustees Pursuant to the requirements of the Securities Act, this Amendment to the Registration Statement of Century Capital Management Trust has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date William Gray* Trustee March 9, 2011 William Gray Laura A. Johnson* Trustee March 9, 2011 Laura A. Johnson Stephen W. Kidder* Trustee March 9, 2011 Stephen W. Kidder Jerrold Mitchell* Trustee March 9, 2011 Jerrold Mitchell Jerry S. Rosenbloom* Trustee March 9, 2011 Jerry S. Rosenbloom David D. Tripple* Trustee March 9, 2011 David D. Tripple Ellen M. Zane* Trustee March 9, 2011 Ellen M. Zane Davis R. Fulkerson* Trustee March 9, 2011 Davis R. Fulkerson /s/ Alexander L. Thorndike Chairman, Trustee, March 9, 2011 Alexander L. Thorndike Principal Executive Officer /s/ Julie Smith Principal Accounting Officer, March 9, 2011 Julie Smith Principal Financial Officer *By: /s/ Alexander L. Thorndike Alexander L. Thorndike Attorney-in-fact EXHIBIT INDEX EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
